Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3, 6 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  
Regarding Claim 3, it is not known what is meant by “flexible sequence” to “satisfy certain property requirements.” It is impossible to determine infringement based upon unknown “property requirements” or how “flexible sequencing” can achieve them, rendering the metes and bounds of the claim indefinite. 
Regarding Claim 6, a layer cannot be 0nm in thickness.
Regarding Claim 7, “can be…” is not a structural limitation and does not define the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Regarding Claim 1, Gilman teaches a superlattice absorber for a detector, the superlattice absorber comprising a plurality of material periods deposited successively, each of the material periods comprising: 
a first layer of InAs, InGaAs, InAsSb or InGaAsSb 12; and 
a plurality of second layers of InGaAsSb 21-30, but not explicitly that the second layers comprise at least two InGaAsSb layers with at least two different content combinations, and the content of the second layers is different from that of the first layer.
However, Gilman teaches that the composition of the materials are selected for application specific purposes (Col. 4, lines 23-38).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05(II)(A)).  Gilman teaches in the quoted section that the composition of the ternary compounds directly affect their absorption qualities. The person of ordinary skill may experiment with such result effective variables to arrive at an optimum result (MPEP 2144.04(II)(B)).

Regarding Claim 2, Gilman teaches the superlattice absorber according to claim 1, wherein the second layers with different content combinations comprise different Indium contents and/or Arsenic contents from each other (see above regarding optimization of the compositions).

Regarding Claim 3, Gilman teaches the superlattice absorber according to claim 1, wherein the second layers have a flexible growth sequence to satisfy certain property requirements (given the indefiniteness of the claim, any superlattice growth is considered to be flexible to satisfy certain property requirements; also Gilman teaches the composition may be flexed to satisfy property requirements).

Regarding Claim 4, Gilman teaches the superlattice absorber according to claim 3, wherein the second layers comprise a structure of InAs/Inx1Ga1-x1Asy1Sb1-yi/Inx2Ga1-x2Asy2Sbi-y2/lnxGa1-x1Asy1Sb1yi or InAs/In,2Ga1-x2Asy2Sbi-y2/inx1Ga1-x1Asy1Sb1-y1/Inx2Ga1-x2Asy2Sb1-y2 (see above regarding optimization).

Regarding Claim 5, Gilman teaches the superlattice absorber according to claim 3, wherein the second layers comprise a structure of InAs/Inx1Ga1-x1Asy1Sb1-y1/Inx2Ga1-x2Asy2Sb1-y2/Inx1Ga1-x1Asy1Sb1-y1/Inx2Ga1-x2Asy2Sbi-y2 with two content combinations and four layers (21-24).

Regarding Claim 6, Gilman teaches the superlattice absorber according to claim 1, wherein a thickness of each of the first layer and the second layers is in a range of 0-20nm so that the first layer and the second layers are coupled effectively to create miniband (Gilman teaches the thickness may be optimized for specific wavelength absorption, or minibands, Cols. 6-7, lines 65-15).

Regarding Claim 10, Gilman teaches the superlattice absorber according to claim 1, wherein the superlattice absorber is doped to n-type conductivity, p-type conductivity, or partly n-type conductivity and partly p-type conductivity (Gilman teaches throughout that the layers are doped).

Regarding Claim 11, Gilman teaches an infrared, PIN, or unipolar detector comprising the superlattice absorber according to claim 1 (throughout).

Regarding Claim 12, Gilman teaches the detector according to claim 11, but not explicitly one comprising a substrate of GaSb or InAs. However, Gilman teaches that the substrate should be selected according to the materials grown thereon (Col. 4 liens 41-47).  The person of ordinary skill can make (MPEP 2143A, E).

Regarding Claim 13, Gilman teaches the detector according to claim 11, further comprising a barrier layer 22a, an etch stop layer (Col. 5 lines 50-42), and/or contact layers.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 8, the cited prior art does not show an interface layer mixed to make strain compensation to the superlattice. Gilman shows intermediate layers, but does not discuss growth for strain compensation.
Regarding Claim 9, “High performance short period superlattice digital alloy InSb/Gax In1−x Sb laser emitting at 1.9 μm” to Muller et al. teaches submonolayer InSb/ GaInSb layers forming InGaAsSb QW structures in a DFB laser. Although optical emitters and sensors are analogous, it is not clear why the person of ordinary skill would modify Gilman with the submonolayers of Muller.  “Mid-infrared emission from In(Ga)Sb layers on InAs(Sb)” by R. Liu and “Enhancing optical characteristics of InAs/InGaAsSb quantum dot structures with long-excited state emission at 1.31 μm” by Wei-Sheng Liu are similarly directed at optical emitters. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812